— Judgment, Supreme Court, Queens County (John J. Leahy, J.), entered on *765August 16, 1991 (transferred to this Court by order of the Appellate Division, Second Judicial Department, for hearing and determination), which found the petition of the respondent Nicolosi was permeated with fraud, granted the petition to invalidate and denied the petition to validate, is unanimously affirmed, without costs and without disbursements.
The trial court concluded that the nominating petitions of respondent were permeated with fraud. On this bare record we affirm that conclusion. The findings and conclusions of the trial court appear to be supported by the evidence presented including specifically that there were changes in the subscribing witnesses and initials made in the petitions by inappropriate persons.
Moreover, the record presented to us is insufficent to reverse the trial court. The first argument by the respondent is that "the Respondent’s proof was conclusive and left no room for speculation or projection that fraud was present.” It was incumbent upon the respondent to support his argument with the record of testimony taken. (People v Olivo, 52 NY2d 309, 320 [1981]; People v Clendinen, 173 AD2d 366.) No record of any testimony was submitted to this Court by the respondent in support of his argument. Therefore, there is no basis on which this Court can reasonably reverse the decision of the trial court. Concur — Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.